Citation Nr: 0737519	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome (IVDS), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to 
September 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
IVDS has been manifested by constant complaints of pain, 
limitation of motion with additional functional loss due to 
pain, which more nearly approximates severe limitation of 
motion, and comparable to no more than favorable ankylosis of 
the entire thoracolumbar spine, radiculopathy with recurring 
attacks and intermittent relief, and no more than mild 
neurologic manifestations in the left lower extremity.

2.  The veteran's low back disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for IVDS, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); Diagnostic Code 5293 (as 
in effect from September 23, 2002 through September 25, 
2003), Diagnostic Codes 5237, 5243 (as in effect from 
September 26, 2003).

2.  The criteria for a separate 10 percent evaluation for 
left lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5243 (as in effect from 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8521, 8524, 8525, and 8526 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of July 2002, October 2003, June 2004 and April 2006 letters 
from VA to the appellant.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was requested to submit any relevant evidence in her 
possession to VA.  The April 2006 letter also informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case decision was provided to the veteran in 
May 2007.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, to respond to VA notices, and to be afforded a 
meaningful opportunity to participate in the processing of 
her claim.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to her.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed her statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board acknowledges that argument set forth by the 
veteran's representative in a September 2007 brief that the 
appeal should be remanded for a more recent examination.  The 
representative noted that the last VA examination was 
approximately 4 years ago and that the VA treatment records 
are not adequate.  The Board does not find that a 
contemporaneous examination is necessary.  First, the Board 
observes that the "mere passage of time" does not render an 
old examination inadequate.  Palczewski v. Nicholson, 21 Vet. 
App. 174, 182 (2007).  In Palczewski, the Court noted that 
the veteran did not submit additional evidence showing a 
change in his condition nor did he allege at a hearing that 
the condition had worsened.  Further, the Court noted a 
factor to consider was whether the submission or 
identification of additional lay or medical evidence raised 
the question or whether the medical evidence of record was 
sufficient to render a decision on the claim.  Palczewski, 21 
Vet. App. at 183.  In this case, the Board finds there is 
sufficient medical evidence of record to decide this claim.  
In support of this conclusion, the Board observes extensive 
VA treatment records spanning the last few years.  Further, 
these VA treatment records do not show that the veteran's 
disability has worsened.  Additionally, the Board notes that 
the veteran had not, in fact, alleged that her condition has 
worsened.  As such, the Board finds that a remand is not 
necessary.  See 38 U.S.C.A. § 5103A(d)(2)(C); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).  

In a VA Form 21-4142 dated in June 2002, the veteran 
indicated that she had received treatment from Scottsburg 
Chiropractic Clinic and authorized the release of records 
from that facility.  In September 2002, VA attempted to 
procure such records but no response was received.  The 
veteran was notified of this fact in a September 2002 letter 
from the RO.  In that communication, she was advised to 
contact Scottsburg Chiropractic and obtain the records.  
Further, the veteran was sent a letter in April 2006 
informing her that she could submit additional statement or 
medical evidence in support of her claim.  While such records 
are still not affiliated with the claims file, the Board 
finds that VA undertook adequate efforts in this regard.  
Indeed, the Court has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, given the unsuccessful 
attempt to acquire such records in 2002 and that the veteran 
did not respond to an additional request for pertinent 
records in April 2006, it is not clear that additional 
efforts by VA would serve any useful purpose and instead may 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Historically, the RO, in a January 1994 rating decision, 
rated the veteran under Diagnostic Code 5293 for 
intervertebral disc syndrome, L3-4, with left leg and hip 
pain from the day after separation from service, September 
16, 1993, at 10 percent.  A November 1994 rating decision 
increased the evaluation of the veteran's low back disability 
to 40 percent, effective March 30, 1994.  At that time, the 
left leg and hip pain were also characterized as 
radiculopathy.  A March 1997 rating decision confirmed and 
continued the 40 percent evaluation.      

In a statement received in July 2002, the veteran requested 
an increased evaluation for her service-connected IVDS.  As 
the veteran's claim was received by VA in July 2002, the 
evidentiary rating period on appeal is from July 2001 one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2007).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected the general rating formula for diseases 
and injuries of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).

The veteran's service-connected IVDS has been rated as 40 
percent disabling for the entire rating period on appeal.

        A.  Consideration under criteria in effect prior to 
September 26, 2003 (to include prior to September 23, 2002)

As in effect prior to September 23, 2002, Diagnostic Code 
5293 provided a 40 percent evaluation was for assignment for 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief.  A maximum 60 percent 
rating was warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

As in effect through September 25, 2003, Diagnostic Code 5292 
provides that a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion of the 
lumbar spine.  A 40 percent evaluation (the highest rating 
available under this diagnostic code) requires severe 
limitation of motion of the lumbar spine.  

As in effect through September 25, 2003, Diagnostic Code 5295 
provides a 10 percent evaluation for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was for 
assignment for lumbosacral strain manifested by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating (the 
highest rating available under this diagnostic code) was for 
application for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board again notes that the veteran's service-connected 
IVDS disability is currently evaluated as 40 percent 
disabling.  A 40 percent evaluation is the maximum rating 
assignable under Diagnostic Code 5292 (pertaining to 
limitation of motion in the lumbar spine) and 5295 
(pertaining to lumbosacral strain).  Consequently, those 
provisions need not be discussed further.  No other 
diagnostic code based on limitation of motion is found to be 
relevant in evaluating the veteran's service-connected low 
back disability.  As the evidence does not reveal a 
disability picture analogous to favorable angle ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply.  As there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  However, a higher rating (60 percent) is 
potentially available under Diagnostic Code 5293 (pertaining 
to intervertebral disc syndrome), including as amended, as 
will be discussed below.

The Board does not find support for the next-higher 60 
percent rating under Diagnostic Code 5293 as in effect prior 
to September 23, 2002.  Historically, the veteran complained 
of sharp pains going down her back and leg.  When seen for VA 
outpatient treatment in August 2001, it was not clear if the 
pains she complained of were related to her service-connected 
low back disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140(1996) (noting that the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so).  At a follow-up visit at the VA in December 
2001 she reported that her left leg hurts as she climbs hills 
and that she hears popping sounds when bending her back.  No 
bowel or bladder incontinence was noted.  It was further 
noted that she had decreased range of motion with her back.  
The assessment was chronic low back pain with "episodic" 
left radiculopathy.  A June 2002 VA treatment note revealed 
the veteran had decreased range of motion of the back and 
that she takes ibuprofen for her low back pain.  

Upon VA examination of the spine in August 2002, the veteran 
complained of stabbing pain in her back (she rated it a 9 out 
of 10).  She indicated the pain was precipitated by forward 
bending and weight-bearing.  It was decreased on sitting or 
lying down for 20 to 30 minutes, and medication helped to 
relieve pain.  She denied there were flare-ups of her pain.  
She was scheduled for a breast reduction which she hoped 
would decrease her back pain.  It was noted that the 
veteran's left leg goes numb after walking uphill or 
upstairs, or standing for two hours.  She reported her left 
leg had given out in the past.  She also complained of 
weakness, stiffness and fatigability of the lower back.  The 
veteran reported using a cane if she was going to be on her 
feet most of the day.  

Physical examination of the veteran revealed forward flexion 
of the lumbar spine to 55 degrees, with no pain, and 
extension to 35 degrees, with no pain.  Lateral bending to 
the right was to 30 degrees with complaint of pain shooting 
down into the left leg.  Left lateral bending was to 32 
degrees without pain.  Rotation was to 30 degrees to the left 
and 35 degrees to the right, without pain in either 
direction.  After repetitive motion, with no additional 
complaints, forward flexion was to 50 degrees.  She had 
negative straight leg raising.  Her great toes were downward 
going.  

On August 2002 VA joints/ankle examination she complained of 
pain in the left calf with walking.  Upon VA examination in 
August 2003, the veteran reported having pain the lower back 
"20 times a day."  She noted her left leg would go numb 
with increased levels of activity, but that this was 
occurring less frequently.  She noted unsteadiness on her 
feet because of poor strength in the left leg.  The examiner 
noted that she had a slight limp with the left leg while 
walking on her toes.  The veteran's patellar reflex was +1 on 
the left and +2 on the right with her bilateral Achilles 
reflex being +2.  She could perform a deep knee bend until 
her knees were at 90 degrees of flexion.  Again, it was noted 
that her great toes were down going.    

The Board finds that the clinical findings detailed above are 
appropriately reflected in the 40 percent evaluation 
presently in effect for the veteran's low back disability.  
Indeed, objectively, a neurologic examination, in December 
2001 found her deep tendon reflexes to be 2+ bilaterally in 
the lower extremities.  She could walk on her heels and toes 
without difficulty and the straight leg test was negative, 
bilaterally.  Additionally, the veteran was assessed, as 
noted in a June 2002 VA treatment report, with chronic low 
back pain, stable on ibuprofen.  The August 2002 VA spine 
examination noted normal sensation of the lower extremities, 
all reflexes to be +2, and a negative straight leg raise 
test.  The August 2003 VA spine examination revealed that the 
veteran could walk on her heels and toes.  Straight leg raise 
and knee extension were negative.  The record did not reveal 
demonstrable muscle spam or absent ankle jerk.  The Board 
finds that evidence just detailed is consistent with severe 
IVDS.  As such, the veteran's disability picture is not found 
to more nearly approximate the next-higher 60 percent rating 
under the old version of Diagnostic Code 5293.  In so 
finding, it is noted that the August 2002 VA ankle examiner 
noted that the veteran's symptoms of pain in the calf, and 
left lower leg extending down thru the ankle is radicular 
pain from her back and is consistent with symptoms in her 
military service.       

A 60 percent disability rating also contemplates little 
intermittent relief.  However, the medical evidence shows 
that the veteran, although consistently experiencing some 
level of pain and related symptoms, does have intermittent 
relief.  Her radiculopathy was noted to be episodic in 
December 2001, and her pain was reported to be without flare-
ups in August 2002.  Her symptoms have not been so severe or 
persistent that she has continuously sought medical treatment 
for them.  Considering the neurological findings described 
above, the Board has no basis to conclude the veteran's 
disability is pronounced in nature.  Therefore, the 
assignment of a 60 percent rating for pronounced 
intervertebral disc syndrome is not warranted under the 
criteria for intervertebral disc syndrome as in effect prior 
to September 23, 2002.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of her other 
disabilities, results in a higher combined disability rating.

The competent evidence of record supports a finding of severe 
limitation of lumbar motion under Diagnostic Code 5292, which 
accounts for additional functional limitation due to factors 
such as pain, weakness and fatigability.  In this regard, the 
Board notes that VA outpatient treatment records dated from 
August 2001 noting chronic low back pain with decreased range 
of motion of the back.  On VA examinations in August 2002 and 
in August 2003 the veteran complained of severe low back pain 
including demonstrated limitation of motion of the lumbar 
spine.  See, e.g., August 2002 VA spine examination report 
(noting stabbing back pain rated by the veteran as 9 out of 
10).  In view of the foregoing and in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Board concludes that the veteran's 
low back disability picture through out the rating period on 
appeal more nearly approximates the criteria for a 40 percent 
rating under Diagnostic Code 5292.  Such limitation of motion 
warrants a 40 percent evaluation.  As already demonstrated, 
no other diagnostic code predicated on limitation of motion 
affords a rating in excess of that amount.  Thus, a 40 
percent rating for orthopedic manifestations of the veteran's 
low back disability is for application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of her service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.

Regarding neurologic findings, an EMG (electromyography) 
study conducted on September 3, 2003 revealed normal findings 
of the left lower extremity and paravertebral muscles 
assessing L2 through S1 myotomic distribution.  The 
impression was no electrodiagnostic evidence of radiculopathy 
in the left lower extremity in an L2 through S1 myotomic 
distribution, nor of sciatic neuropathy, nor of sensory motor 
neuropathy of the left lower extremity.  It was noted that 
the veteran was not experiencing any neurological symptoms in 
her right lower extremity.  Nevertheless, and with resolution 
of any doubt in favor of the veteran, the Board finds that 
the veteran suffers from mild neurological symptoms.  As 
noted above, the veteran complained of sharp pains going down 
her back and leg.  See August 2001 VA treatment record.  
Furthermore, the Board again notes that VA examiner who 
performed the August 2002 ankle examination noted that 
remarked that the veteran's symptoms of pain in her left leg 
thru the ankle is radicular pain from her back.  
Additionally, the August 2002 VA spine examination revealed 
shooting pain down her left leg with lateral spinal flexion 
to the right.  The Board also notes the findings of downward 
going great toes at the 2002 and 2003 VA examinations.  The 
Board does not find the neurological symptoms of the 
veteran's left lower extremity to be more nearly approximated 
to "moderate" impairment.  Indeed, the August 2003 VA 
examination report noted normal sensation and negative 
results for the straight leg raise and knee extension tests.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In the present case, a 10 percent rating for a 
mild neurologic disability of the left lower extremity is 
afforded under Diagnostic Codes 8520, 8521, 8524, 8525, and 
8526.  Thus, the veteran is entitled to a 10 percent rating 
under Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
IVDS.  It has been determined that the veteran is entitled to 
a 40 percent rating under Diagnostic Code 5292 for her 
orthopedic manifestations, and that she is entitled to a 10 
percent evaluation under diagnostic codes regarding diseases 
of the peripheral nerves.  The separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The record does not show the 
veteran to have any additional service-connected 
disabilities.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, a combined 
evaluation of 50 percent is derived, effective September 23, 
2002.  This combined rating exceeds 40 percent and is thus 
more favorable to the veteran.  

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
does entitle the veteran to an increased combined service-
connected disability evaluation if she is rated separately 
for the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports a 40 
percent rating for the orthopedic manifestations of the 
disability at issue, and the grant of a separate 10 percent 
rating for the neurologic manifestations of the disability at 
issue, for the period from September 23, 2002 to September 
25, 2003.  As discussed above, there is no basis for separate 
evaluations in excess of those amounts.

B.  Consideration under criteria in effect from 
September 26, 2003

As previously noted, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 and 5243 (2006).  Under these relevant provisions, 
lumbosacral strain or intervertebral disc syndrome warrants a 
40 percent evaluation for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remains the same as those 
effective September 23, 2002, as discussed above.  As 
consideration of the veteran's disability status under the 
old criteria for the orthopedic manifestations of the 
service-connected low back disability warrants a 40 percent 
evaluation, such is deemed more favorable than the criteria 
effective from September 26, 2003, and is thus for 
application.  Pursuant to Karnas v. Derwinski, 1 Vet.App. 
308, 311 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, but should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  The preponderance of the competent 
clinical evidence of record is against an evaluation in 
excess of 40 percent for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome 
because the veteran has not experienced any incapacitating 
episodes.  Indeed, the medical evidence from September 26, 
2003, including extensive VA treatment reports, does not 
indicate that the veteran had any incapacitating episodes or 
hospital admissions related to her low back disability.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the veteran to qualify for the next-
higher 50 percent evaluation and no such clinical finding is 
of record.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for her service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

It is noted that the record contains extensive VA treatment 
records from September 23, 2003 to December 2006.  The Board 
will briefly summarize the pertinent records.  A March 2004 
VA treatment record noted that the veteran's back was doing 
well until she shampooed her carpet.  A physical examination 
of the veteran revealed a positive straight leg raise on the 
left with a negative straight leg raise on the right.  Her 
range of motion of the back was within normal limits.  Her 
muscle tone was 5/5 and her calves measured the same 
bilaterally.  A musculoskeletal examination of the veteran 
noted her gait to be within normal limits and that she 
performed fairly well regarding range of motion of her back.  
See July 2004 VA outpatient treatment record.  A May 2005 
extremities examination noted that pulses were present and 
that muscle bulk/tone were normal.  A September 2005 
treatment record noted that the veteran had an appointment 
for an exacerbation of low back pain radiating down her left 
lateral leg.  Objectively, there was no edema of her lower 
extremities with no direct spina tenderness and minimal 
straight leg raise on the left.  The lower extremities 
reflexes were 2+.  She had pain with bending and 
dorsiflexion.  Pedal pulse foot examination, sensation foot 
examination and visual foot examination were all normal.  In 
September 2006, the veteran reported back pain and a feeling 
that here left leg would go out.  Physical examination at 
that time showed no edema and intact pulses in her 
extremities.  Further examination revealed no direct spinal 
tenderness, negative straight leg raise test, ability to due 
heel and toe walking, and present and symmetrical knee and 
ankle jerks.  The foot examinations noted in September 2005 
were repeated in September 2006 and all results were normal.  
Despite complaints of back and leg pain, a November 2006 
physical therapy record noted the range of motion of her 
lower extremities to be within normal limits, bilaterally, 
and her lower extremities strength was 5/5.  Lastly, it was 
noted that she did not have any problems with her activities 
of daily living.  See VA outpatient treatment records dated 
in January 2005 and in June 2006.   

The Board further acknowledges the veteran's complaints of 
back and leg pain as document above in the VA treatment 
records.  However, the Board finds that veteran's subjective 
complaints have been contemplated in the current rating 
assignment, as discussed above.  The overall evidence, for 
the period from September 26, 2003 does not reveal a 
disability picture analogous to unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent evaluation 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.

Thus, based on the analysis of the criteria set forth above, 
the veteran remains entitled to no more than a 40 percent 
evaluation for the orthopedic manifestations of her service-
connected IVDS, for the period from September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic rating established beginning September 23, 2002, 
remains intact.  Also, the record does not reveal that the 
veteran reported any bladder or bowel complaints.  For the 
reasons already discussed, the evidence fails to support a 
rating in excess of that amount for the veteran's neurologic 
or other manifestations of her service-connected low back 
disability.  Indeed, a September 2006 VA treatment record 
noted a negative straight leg raise test and a November 2006 
VA treatment record noted strength in her lower extremities 
to be 5/5 despite complaints of leg pain.  Thus, from 
September 26, 2003, the veteran continues to be entitled to 
separate evaluations for orthopedic and neurologic 
manifestations of her service-connected back disability.  
Again, there is no basis for separate evaluations in excess 
of those amounts.

In sum, the Board finds that the veteran's disability picture 
is found to be appropriately reflected by the currently 
assigned 40 percent evaluation for orthopedic manifestations 
under the general rating formula and the 10 percent 
neurologic evaluation.  Her symptomatology is not more nearly 
approximated by the next-higher 50 percent evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome, is denied.

From September 23, 2002, entitlement to a separate 10 percent 
evaluation for left lower extremity neurologic manifestations 
of the veteran's service-connected IVDS, is granted, subject 
to the applicable law governing the award of monetary 
benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


